Citation Nr: 0804395	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-33 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a T-12 fracture with surgery, performed at the 
Medical University of South Carolina in January 2003.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a T-12 fracture with surgery based upon post-
surgical hospitalization at a Department of Veterans Affairs 
(VA) Medical Center from January 2003 to February 2003.

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Reno, Nevada.

The issues of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of a T-12 fracture with surgery based upon 
post-surgical hospitalization at a Department of Veterans 
Affairs (VA) Medical Center from January 2003 to February 
2003 and entitlement to a total rating based on 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes that in a December 2006 communication, the 
veteran raised a claim of entitlement to service connection 
for diabetes mellitus.  This issue is referred to the AOJ for 
appropriate action.


FINDING OF FACT

The veteran does not have additional disability which is the 
result of surgery provided in January 2003, including 
additional disability in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals a T-12 
fracture with surgery performed by the Medical University of 
South Carolina in January 2003 have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the veteran's claim was received in June 
2004, after the enactment of the VCAA.

A letter dated in August 2004 explained the evidence and 
information necessary to support a claim under § 1151.  The 
veteran was asked to identify sources of information and 
evidence and was told that he should submit an appropriate 
authorization to allow VA to obtain private records.  The 
evidence of record was listed, and the veteran was told how 
VA would assist him in obtaining additional evidence.  He was 
also told that he could request the assistance of a Veterans' 
Service Organization.

A October 2004 letter told the veteran what steps had been 
taken by VA in developing evidence in his claim.  

A November 2004 letter provided the veteran with the status 
of his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notices 
were provided to the veteran before the initial adjudication.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran had not been 
provided with notice pertaining to the manner in which VA 
establishes effective dates and disability ratings.  However, 
as the Board has determined below that compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals a T-12 
fracture with surgery performed by the Medical University of 
South Carolina in January 2003 is not warranted, the question 
of whether such notice has been provided is rendered moot.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Records have also been obtained 
from the Social Security Administration.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  Thus, compensation under 38 U.S.C.A. § 
1151 is specifically limited to hospital care, medical or 
surgical treatment, or examination furnished at "facilities 
over which the Secretary has direct jurisdiction," and does 
not extend to facilities identified under subsections (B) and 
(C) of 38 U.S.C.A. § 1701(3), which include Government 
facilities for which the Secretary contracts; and public or 
private facilities at which the Secretary provides 
recreational activities for patients receiving care under 38 
U.S.C.A. § 1710.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.

The record establishes that the veteran fell from a ladder in 
December 2001 and was evaluated at a VA facility.  A 
compression fracture at T-12 was assessed and was treated 
conservatively.  The veteran noted worsening back pain, and 
was eventually scheduled for surgery at the Medical 
University of South Carolina on a fee basis.  He asserts that 
he has additional disability because the surgery failed.  
However, treatment at a private or state facility is 
specifically not included for consideration as a basis for 
awarding compensation benefits under the provisions of 38 
U.S.C.A. § 1151, as the Secretary does not have direct 
jurisdiction over the Medical University of South Carolina 
Hospital.

In summary, for the reasons and bases set forth above, the 
Board finds that compensation benefits are not available 
under 38 U.S.C.A. § 1151 for the disability claimed to have 
been caused by hospital care, medical or surgical treatment, 
or examination furnished at a state facility.  The Court has 
held that "where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the veteran's claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a T-12 fracture with surgery must be denied as a matter of 
law.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a T-12 fracture with surgery, performed at the 
Medical University of South Carolina in January 2003 is 
denied.


REMAND

The veteran also claims that he has additional disability as 
the result of treatment at a VA facility during January and 
February 2003, after he underwent surgery at the Medical 
University of South Carolina.  The record is unclear as to 
whether there is additional disability of the spine, and if 
so, whether it resulted from VA treatment in January and 
February 2003.  Accordingly, the Board concludes that a VA 
examination is necessary to address these questions.  

Finally, the Board notes that further development and 
adjudication of the veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet.App. 11 (1998), citing Harris v. Derwinski, 1 
Vet.App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

The veteran has also asserted that a VA doctor told him (in 
converstation) that there had been unsuccessful surgery and 
that he needed an immediate second surgery.  Such report is 
not of record.  the veteran is to be provided an opportunity 
to support his recollection of the conversation.

In light of the above discussion, the Board has concluded 
that additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of all disabilities 
of the  thoracic spine.  Upon examination 
and review of the record, the examiner 
should identify all currently present 
disabilities of the thoracic spine.  The 
examine should indicate whether there is 
additional disability as the result of VA 
post-surgical hospitalization in January 
and February 2003.  If so, the examiner 
should provide an opinion with respect to 
whether the proximate cause of any such 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
surgery; or  whether such disability was 
due to an event not reasonably 
foreseeable.  The complete rationale for 
all opinions expressed should be fully 
discussed in the examination report.

2.  The veteran is to be proved an 
opportunity to document his conversaion 
with Dr. C, a VA examiner, that immediate 
second surgery was needed. 


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


